ATTORNEY GRIEVANCE COMMISSION                                                                     *         IN THE
OF MARYLAND
                                                                                                  *         COURT OF APPEALS

v.                                                                                                *         OF MARYLAND

                                                                                                  *         Misc. Docket AG No. 70,
MICHAEL SCOTT BIRCH
                                                                                                  *         September Term, 2020


                                                                                    ORDER

                    Upon consideration of the Joint Petition for Disbarment by Consent filed by the

Attorney Grievance Commission of Maryland and the Respondent, Michael Scott Birch, it

is this 4th day of February, 2021


                    ORDERED, by the Court of Appeals of Maryland, that effective February 25, 2021,

the Respondent, Michael Scott Birch, be disbarred from the practice of law in the State of

Maryland for violations of Rules 1.15(a) and 8.4(a), (b), (c) and (d) of the Rules of

Professional Conduct; and it is further


                    ORDERED, that, on February 25, 2021, the Clerk of this Court shall remove the

name of Michael Scott Birch from the register of attorneys in this Court and certify that

fact to the Trustees of the Client Protection Fund of the Bar of Maryland and all Clerks of

all judicial tribunals in this State in accordance with Maryland Rule 19-761.


 Pursuant to Maryland Uniform Electronic Legal
Materials Act
(§§ 10-1601 et seq. of the State Government Article) this document is authentic.
                                                                                   /s/ Robert N. McDonald
                      2021-02-04                                                         Senior Judge
                      15:06-05:00



Suzanne C. Johnson, Clerk